            Case 1:19-cv-03094-SMJ                     ECF No. 28            filed 06/11/20    PageID.107 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                       FILED IN THE
                                         UNITED STATES DISTRICT COURT                                              U.S. DISTRICT COURT
                                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                                    for the_
                                                       Eastern District of Washington                             Jun 11, 2020
               ROBERT LARAMIE GOMES,                                                                               SEAN F. MCAVOY, CLERK


                                                                         )
                             Plaintiff                                   )
                                v.                                       )        Civil Action No. 1:19-cv-3094-SMJ
                                                                         )
                  MEMORIAL HOSPTIAL,                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                            recover from the
defendant (name)                                                                                                     the amount of
                                                                            dollars ($                  ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of                % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: IT IS ORDERED this action is DISMISSED WITH PREJUDICE for failure to state a claim upon which relief may be
’
              granted under 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).




This action was (check one):
’ tried by a jury with Judge                                                                             presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                              without a jury and the above decision
was reached.

✔
’ decided by Judge                               Salvador Mendoza, Jr.




Date: June 11, 2020                                                              CLERK OF COURT

                                                                                 SEAN F. McAVOY


                                                                                              (By) Deputy Clerk

                                                                                 Sean F. McAvoy
